Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 6-11, 15 & 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burris (USPN 7,047,668) in view of Dojan (US 2010/0175276) and Stevens (USPN 387,119).
Regarding Claim 1, Burris discloses an article of footwear constructed with thermoplastic polyurethane (TPU) infused material (Col. 6, lines 1-52, Figures 1-3), comprising: a sole (30) having a toe end, a heel end, a lateral side, and a medial side (Figure 1-3); and an upper (20) extending upwardly from the sole, and enclosing a shoe-interior cavity (Figure 4), wherein at least a portion of the upper is a TPU infused spacer mesh (Col. 6, lines 15-52) material having TPU infused through an exterior surface of a spacer mesh, an interior surface of the spacer mesh, and a lattice structure of the spacer mesh extending between the exterior surface of the spacer mesh and an interior surface of the spacer mesh (Col. 6, lines 1-52, “infiltrates”, “mesh”, Figures 1-4); wherein the TPU infused spacer mesh has a thickness (Col. 7, lines 19-41) between the interior surface of the spacer mesh and the exterior surface of the spacer mesh that is greater in a first portion of the article of footwear (Col. 7, lines 19-41, a first portion being a forefoot area; “greater” or  areas adjacent to the outsole; “greater”) than in a second portion of the article of footwear (Col. 7, lines 19-41, a second portion midfoot/ankle or top area adjacent to the tongue), the second portion comprising a three-dimensional-shaped portion and the first portion positioned adjacent to a three-dimensional-shaped portion (3d shape of footwear; a portion can be next to 
Regarding Claim 2, the combination of Burris, Dojan and Stevens disclose the portion of the upper that is the TPU infused spacer mesh extends along both the medial side of the sole and the lateral side of the sole (Burris, Figures 1-4).
Regarding Claim 3, Burris does not specifically disclose the portion of the upper that is the TPU infused spacer mesh extends around the heel end of the sole in a first direction to at least a medial midpoint along the medial side of the sole and the portion of the upper extends around the heel end of the sole in a second direction to at least a lateral midpoint along the lateral side of the sole. However, Dojan discloses an infiltrated/infused textile upper (Figures 1-4) that extends around the entire shoe. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the TPU infused spaced mesh of Burris to cover areas around the entire shoe in order to fully provide the comfort and abrasion resistance desired while still providing a cushioning structure around the entire foot. 
Regarding Claim 4, Burris does not specifically disclose the portion of the upper that is the TPU infused spacer mesh includes a heel portion proximate the heel end of the sole. However, Dojan discloses an infiltrated/infused textile upper (Figures 1-4) that extends around the entire shoe including a heel portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the TPU infused spaced mesh of Burris to cover areas around the entire shoe in order to fully provide the comfort and abrasion resistance desired while still providing a cushioning structure around the entire foot. 
Regarding Claim 6, the combination of Burris, Dojan and Stevens disclose the TPU infused spacer mesh is a heat molded portion sized for the sole (Burris, Figure 1-4, Col. 6, lines 34-52).
Regarding Claim 7, the combination of Burris, Dojan and Stevens disclose the TPU infused spacer mesh interior surface has a texture similar texture of the TPU infused spacer mesh exterior surface (in as much is understood by the examiner by what is meant by “similar texture” the infused mesh would be similar since both are fabric infused with TPU).
Regarding Claim 8, the combination of Burris, Dojan and Stevens disclose the TPU infused spacer mesh interior surface has a different texture of the TPU infused spacer mesh exterior surface (in as much is understood by the examiner by what is meant by “different texture” the infused mesh would be different since both are fabric infused with TPU but can have different degrees of infusing).
Regarding Claim 9, the combination of Burris, Dojan and Stevens disclose at least one of the TPU infused spacer mesh interior surface or the TPU infused spacer mesh exterior surface have a diamond pattern (Para. 6, lines 52-65, “variety of shapes” a square can be interpreted as a diamond if rotated 45 degrees).
Regarding Claim 10, the combination of Burris, Dojan and Stevens disclose the TPU infused spacer mesh interior surface forms a pattern that is smaller than a pattern of the TPU infused spacer mesh exterior surface (Figures 1-4, due to the aperture pattern 43 located on the exterior surface, the exterior pattern forms a larger pattern than a smooth pattern on the interior).
Regarding Claim 11, the combination of Burris, Dojan and Stevens do not disclose the TPU infused spacer mesh interior surface forms a pattern that is larger than a pattern of the TPU infused spacer mesh exterior surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to reverse the pattern of the interior and exterior surfaces of Burris, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art for the purpose of providing a different type of ventilation on the interior of the shoe.  
Regarding Claim 15, the combination of Burris, Dojan and Stevens disclose a second three-dimensional-shaped portion (Burris, Figures 1-4 & Stevens, Figures 1-3) positioned on a medial side of the upper and directly below the ankle collar (Stevens, Figure 2), wherein the second three-dimensional-shaped portion comprises: a second portion of the exterior surface convexly protruding outward and away from the shoe-interior cavity (Stevens, Figures 2 & 3), such that a second padding-receiving cavity (Stevens, cavity a, for padding a) is positioned between the second portion of the exterior surface and the shoe-interior cavity (Stevens, Figures 2 & 3); and a second padding segment (Stevens, a) positioned in the second padding-receiving cavity between the second portion of the exterior surface and the shoe-interior cavity (Stevens, Figures 2 & 3). The combination of Burris, Dojan and Stevens disclose providing an additional amount of padding relative to portions of the TPU infused spacer mesh other than the first three-dimensional shaped portion and the second three-dimensional shaped portion (Burris, Figures 1-4 & Stevens, Figures 1-3).
Regarding Claim 18, the combination of Burris, Dojan and Stevens disclose the at least the portion includes a first portion (Burris, Figures 1-4 & Dojan, Figures 1-3, top of a shoe and parts of a side) and a second portion (Burris, Figures 1-4 & Dojan, Figures 1-3, side curve around shoe), wherein the first portion is relatively flat and uncontoured, and wherein the second portion is the three-dimensional-shaped portion including the change in the surface contour (Burris, Figures 1-4 & Dojan, Figures 1-3, there are two portions since a portion is any part of a whole, part of the shoe can be one portion and another can be a second portion).
Regarding Claim 19, the combination of Burris, Dojan and Stevens disclose a supplemental material coupled to the upper at the TPU infused spacer mesh and the sole (32).
Regarding Claim 20, the combination of Burris, Dojan and Stevens disclose the TPU infused spacer mesh has a thickness between the TPU spacer mesh interior surface and the TPU infused spacer mesh exterior surface that is less in a portion coupled with the supplemental material than in a second portion of the article of footwear (Figures 1-4, Col. 5, lines 65-67).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burris (USPN 7,047,668) in view of Dojan (US 2010/0175276) and Stevens (USPN 387,119) in further view of Delgorgue (US 2002/0078599).
Regarding Claim 5, the combination of Burris, Dojan and Stevens do not disclose the TPU infused spacer mesh is comprised of a knit material infused with a liquid TPU, the knit material is formed from polyester, nylon, or a combination of polyester and nylon. However, Delgorgue disclose using a knit spacer mesh (Para. 33-36) infused with a liquid TPU (Para. 14-18). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the knit and liquid material as taught by Delgorgue, in order to provide a degree of stretch and ventilation yet having the abrasion resistance desired. The combination of Burris, Dojan, Stevens and Delgorgue are silent to the specific type of material used. However, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using polyester, nylon, or a combination of polyester and nylon would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Claims 16 & 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burris (USPN 7,047,668) in view of Dojan (US 2010/0175276) and Stevens (USPN 387,119) in further view of Bell (US 2010/0077634).
Regarding Claim 16, the combination of Burris, Dojan and Stevens disclose the TPU infused spacer mesh comprises a first portion of the upper (Burris, 40) and a non-TPU-mesh second material (22, Figure 3) comprises a second portion of the upper (Burris, Figures 1-4, Col. 5 line 29-Col. 7, line 56); wherein a seam-reinforcement material strip (Burris, 21, Figure 1) is affixed to the TPU infused spacer mesh comprising the first portion (Burris, Figures 1-4). Burris does not disclose the article of footwear further comprises stitches attaching the non-TPU-mesh second material to the seam-reinforcement material strip. However, Bell discloses attaching two pieces of material using stitches and a reinforcement material strip (Figures 8C & 8E, Para. 73-79). It would have been obvious to one of ordinary skill in the art before the effective filing date to include stitches and adhesive to attach the strip of material to the TPU infused spacer mesh first material and non-TPU mesh second material, as taught by Bell, in order to properly attach two abutting edges while providing a seamless appearance. 
Regarding Claim 17, the combination of Burris, Dojan, Stevens and Bell disclose the seam-reinforcement material strip is affixed with an adhesive or welded to the TPU infused spacer mesh (Burris, Figures 1-4 & Bell, Figures 8C & 8E, Para. 73-79), and wherein the stitches pass through the TPU infused spacer mesh, the non-TPU-mesh second material, and the seam-reinforcement material strip (Burris, Figures 1-4 & Bell, Figures 8C & 8E, Para. 73-79). 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
It is noted applicant has not defined the three-dimensional-shaped portion, a portion of the surface, a first portion and a second portion to be distinguishable from the obviousness rejection. It is noted portions can be a piece of a whole, a portion can be 1-99% of the shoe and the other 1-99% can be interpreted as another portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732